912 A.2d 484 (2006)
280 Conn. 950
STATE of Connecticut
v.
John SLATER.
Supreme Court of Connecticut.
Decided December 15, 2006.
William B. Westcott, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 98 Conn.App. 288, 908 A.2d 1097 (2006), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the victim's statements to a civilian bystander were not testimonial under the confrontation clause?
"2. Did the Appellate Court properly conclude that the victim's statements to medical personnel were not testimonial under the confrontation clause?
"3. Did the Appellate Court properly conclude that the failure to give an instruction on the jailhouse informant was harmless?"
The Supreme Court docket number is SC 17794.